DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022; 12/07/2021; and 07/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyakawa (U.S. 2018/0187714).
In regards to claim 1, Miyakawa discloses a telescoping tool (fig. 1) comprising: a pole assembly (illustrated in at least fig. 1 including at least elements 4, 3) including an outer pole (9) and an inner pole (10) slidably received in the outer pole (see at least paragraph 28), the pole assembly movable between a retracted configuration (see at least paragraph 27) and an extended configuration (see at least paragraph 27); a driveshaft (11) extending longitudinally in the outer pole and the inner pole (illustrated in at least fig. 3 and described in at least paragraph 29); a plurality of bearings (18), each bearing including a driveshaft passage (see at least paragraph 29 and fig. 3 and fig. 9) defined in the bearing, the driveshaft passage receiving the driveshaft therethrough (fig. 3 and fig. 9), and an end connection passage (connection of passage in element 19 which retains the spring 29) defined in the bearing (illustrated in fig. 9), and at least one connection member (29) joining adjacent bearings of the plurality of bearings (illustrated in at least fig. 9 see at least paragraph 42 and 48), the connection member disposed in the end connection passage of each of the adjacent bearings (illustrated in at least fig. 9).

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  upon examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed bearing assembly for use with a telescoping tool, the bearing assembly comprising: a plurality of bearings, each bearing including a driveshaft passage defined in the bearing, an end connection passage defined in the bearing, and a transit passage defined in the bearing; a plurality of connection members, each connection member slidably joining two respective adjacent bearings of the plurality of bearings; wherein the transit passage of each bearing is configured to allow one of the connection members to pass therethrough; and wherein the end connection passage of each bearing is configured such that a portion of another of the connection members selectively engages the bearing to prevent the respective connection member from being removed from the bearing. As detailed in claims 18 and claim 2. The prior art Miyakawa discloses a similar tool and bearing assembly but does not distinctly disclose the connection members and associated structure of the bearing as claimed in claims 18 and claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731